COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Oldacre McDonald, LLC, and Mark McDonald, et al. v.
                            Mattress Firm, Inc., et al.

Appellate case number:      01-18-00548-CV

Trial court case number:    2017-73196

Trial court:                151st District Court of Harris County

        This case involves three sets of appellants challenging three different orders. The
first set of appellants, Oldacre McDonald, LLC and Mark McDonald, filed a notice of
appeal on June 21, 2018, from the trial court’s June 4, 2018 order denying their special
appearances. The second set of appellants, Quattro Development, LLC and Michael
Liyeos, represented by different counsel, filed a notice of appeal also on June 21, 2018,
from the trial court’s separate June 4, 2018 order denying their special appearances. The
third set of appellants, Madison Development Group LLC, represented by different
counsel, filed a notice of appeal also on June 21, 2018, from the trial court’s separate June
4, 2018 order denying its special appearance. The Clerk of this Court docketed all three
notices of appeal under the same appellate cause number 01-18-00548-CV.

        On July 13, 2018, appellants Oldacre McDonald, LLC and Mark McDonald filed a
letter in this Court requesting that the Clerk of this Court docket each appeal in its own
appellate cause number. They contend that, although each order was signed on the same
day, these appeals are not the “same case” because each set of appellants challenge a
different order which did not address any other set of appellants. See TEX. R. APP. P. 12.2.
Appellants state that, although the appellees are opposed to this request, the other two sets
of appellants are unopposed. See TEX. R. APP. P. 10.3(a)(2). On July 19, 2018, appellee
filed a letter in opposition to appellants’ request contending that, because the orders were
all signed on the same day arising from the same hearing, the notices of appeal were filed
in the same case.

        Although these three notices of appeal were from different orders, these orders were
all signed by the same district judge on the same day, June 4, 2018, arising from the same
hearing that day and, thus, they were all filed in the “same case” and were properly assigned
to the same appellate cause number. TEX. R. APP. P. 12.2(c) (noting that “[a]ll notices of
appeal filed in the same case must be given the same docket number.”); cf. Azteck Int’l Bus.
Corp. v. UP Commn’s, Nos. 01-07-00907-CV & 01-09-00544-CV, 2009 WL 1958410, at
*1 n.2 (Tex. App.—Houston [1st Dist.] July 9, 2009, Order) (directing Clerk of this Court
to assign separate appellate case number to later attempted statutory interlocutory appeal
of 2008 order separately from prior interlocutory appeal of 2007 order filed in same case).
Accordingly, the Court construes the appellants’ request as a motion to docket separate
appeals and DENIES the appellants’ motion.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                               Acting for the Court
Date: July 26, 2018